Citation Nr: 0306420	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  97-29 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from December 1987 to March 
1994.

This appeal arises from a November 1996 rating decision of 
the Detroit, Michigan Regional Office (RO).



FINDINGS OF FACT

1.  The record contains verification of stressful events to 
which the veteran was exposed during his military service.

2.  The veteran has been diagnosed as suffering from PTSD as 
a result of the stressors he experienced in service.


CONCLUSION OF LAW

The veteran has PTSD that is the result of disease or injury 
incurred in military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA applies to all pending 
claims for VA benefits and provides, in pertinent part, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA as part of 
that notice (to include what evidence, if any, will be 
obtained by the claimant, and which evidence, if any, will be 
retrieved by VA).  The VCAA also requires VA to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002), where the United States Court of 
Appeals for Veterans Claims (Court) addressed the duty to 
notify requirements of the VCAA, set forth in 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  As set forth below, the 
RO's actions throughout the course of this appeal have 
satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the November 
1996 rating decision of the evidence needed to substantiate 
his claim.  He was provided an opportunity to submit such 
evidence.  He was also provided notice in the May 1997 
statement of the case and the May 2001 supplemental statement 
of the case of all regulations relating to his claim, he was 
informed of the reasons for which his claim had been denied, 
and he was provided additional opportunities to present 
evidence and argument in support of his claim.  In addition, 
the veteran was provided with extensive information regarding 
the requirements of the VCAA as part of the May 2001 
supplemental statement of the case.  The Board finds that the 
information provided to the veteran specifically satisfies 
the requirements of 38 U.S.C.A. § 5103 (West 2002) in that 
the veteran was clearly notified of the evidence necessary to 
substantiate his claim (to include what evidence VA would 
obtain and what evidence the veteran should obtain).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All available 
treatment records and examination reports have been obtained 
as well as the veteran's service personnel records and a 
statement from the U.S. Army Task Force.  These records form 
the underlying factual strata upon which the veteran's claim 
is based.  In short, VA has fulfilled the duty to assist by 
aiding the veteran in obtaining evidence that relates to his 
claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  As such, there has been no 
prejudice to the veteran that would require a remand; the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).


Factual background

The service medical records show that the veteran was seen in 
April 1993.  The impressions included somatization secondary 
to mood disorder.  In May 1993, the veteran was seen for 
dysthymia.  On examination in November 1993, diagnoses 
included chronic fatigue syndrome possibly related to being 
stationed in Saudi Arabia.  The veteran complained of having 
frequent trouble sleeping and depression or excessive worry.  

On VA psychiatric examination in July 1994, it was noted that 
it was quite apparent before, during and after service that 
the veteran was having difficulty managing his life.  The 
diagnosis was borderline personality disorder.

On VA psychological evaluation in December 1996, it was noted 
that the veteran's reported stressors were consistent with 
combat related PTSD.  Symptoms included flashbacks, 
nightmares and intrusive thoughts.  Testing revealed severe 
affective distress, feelings of failure and guilt, isolation, 
conflict regarding personal worth, impulsiveness, loss of 
control and disorganization.  It was opined that the veteran 
met the diagnostic criteria for PTSD related to his combat 
experiences.  

A December 1996 to January 1997 VA hospital report shows that 
the veteran was assigned to a primary therapist.  He did most 
of his trauma work in individual and group psychotherapy.  
The veteran successfully completed the program.  The veteran 
continued to complain of PTSD problems.  The discharge 
diagnosis was PTSD.

On VA psychiatric examination in December 1997, the diagnosis 
was PTSD based on the veteran's Gulf War experiences.

The veteran's service personnel records show that he served 
in Southwest Asia during the Gulf War.  He was stationed in 
Saudi Arabia from December 1990 to March 1991.  A notation 
shows that his duty was in an imminent danger pay area.

A March 2000 Task Force statement indicates that the 
veteran's name appeared on the personnel portion of the 
Persian Gulf Registry as being assigned to a combat support 
battalion during his tour of duty in Southwest Asia.  A 
battalion history listed combat activities encountered during 
the veteran's tour.

On VA psychiatric examination in February 2001, the diagnoses 
were dysthymic disorder and anxiety disorder.  The examiner 
opined that it was not clear from the veteran's history 
whether he suffered from PTSD.  On another VA psychiatric 
examination in February 2001, the diagnosis was somatoform 
disorder.  The examiner could not obtain from the veteran any 
stressors or subjective symptomatology that would allow a 
diagnosis of PTSD.  On VA psychological evaluation in 
February 2001, the veteran's emotional functioning was at a 
level consistent with over reporting of psychological 
symptoms.  The heightened level of affective disorder was 
indicative of sensitivity to stress.

An October 2002 statement from Frank Langer, ACSW, indicates 
that although the veteran was not formally evaluated for 
PTSD, his test results were consistent with a diagnosis of 
PTSD.  The veteran's difficulties seemed to be caused by 
exposure to combat or combat related situations.  It was 
opined that the veteran's mental status was consistent with 
traumatic experiences.  

On VA examination by a board of two psychiatrists in January 
2003, the veteran's claims folder was reviewed by both 
examiners.  The veteran complained of depression, anxiety, 
disrupted sleep, persistent irritability and impairment in 
marital and other interpersonal relationships.  The diagnosis 
was PTSD.  Based on a review of the claims folder and the 
examination, it was opined that the veteran met the criteria 
of a diagnosis of PTSD.  The veteran had described several 
incidents that he presented as being traumatic experiences.  
It was noted that these events were well documented in the 
veteran's medical record.  The stressors as described met the 
criterion for a traumatic event.  It was concluded that the 
veteran was a vulnerable individual who encountered 
circumstances in the military that were beyond his capacity 
to adjust to.  


Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West  2002); 38 
C.F.R. § 3.303(a) (2002).

In order to award service connection for PTSD, there must be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual existence 
absent clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (as amended by 64 
Fed. Reg. 32,807-32,808 (1999)) (effective March 7, 1997) 
(implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Prior to March 7, 1997, the effective date of the current 
version of this regulation, and at the time of the initial 
November 1996 rating decision, the old requirements for 
service connection for PTSD were very similar.  Service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptoms and the claimed in-service stressor.  
64 Fed. Reg. 32,808 (June 18, 1999); 38 C.F.R. § 3.304(f) 
(effective prior to March 7, 1997).  The prior regulation, 
however, did not require that the PTSD diagnosis be in 
accordance with 38 C.F.R. § 4.125(a) and DSM-IV, but rather 
provided that if the claimed in-service stressor was related 
to combat, service department evidence that the veteran 
engaged in combat or that the veteran was awarded a combat 
citation, such as the Purple Heart Medal, Combat Infantryman 
Badge, or similar combat citation, was accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(effective prior to March 7, 1997).  The Board notes this 
regulatory change because, when a regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, as is the case here, the version 
more favorable to the veteran should apply, unless Congress 
or the VA Secretary provides otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).

In the present case, the Board finds that the substance of 
the previous 38 C.F.R. § 3.304(f) has not been significantly 
altered.  Under the new regulation, the three requirements 
remain essentially unchanged.  It still requires medical 
evidence of a current diagnosis of PTSD, a medical link 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2002).  
Furthermore, because the general requirements of the 
regulation have not been substantively changed, the Board 
further finds that the veteran was not prejudiced by not 
being formally apprised of the change in the regulation.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

If the claimant did not engage in combat with the enemy, or 
that the veteran did engage in combat with the enemy but the 
claimed stressor is not related to such combat, then the 
claimant's testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Cohen (Douglas) v. Brown, 10 Vet. App. 128 (1997).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).

The veteran contends that he suffers from PTSD as a result of 
stressors he experienced during service in the Gulf War.  In 
support of his claim, the veteran has provided written 
statements describing stressful events.  

The veteran's DD 214 shows that he received the Southwest 
Asia Service Medal and the Kuwait Liberation Medal.  Service 
personnel records show that the veteran served in Saudi 
Arabia from December 1990 to March 1991.  A further notation 
shows that the veteran's duty in Southwest Asia was 
determined to be duty in an imminent danger pay area.  

A March 2000 statement from the U.S. Armed Services Center 
for Research of Unit Records indicates that the veteran's 
name appeared on the personnel portion of the Department of 
Defense Persian Gulf registry as having been assigned to 
Company C, 24th Combat Support Battalion during his Southwest 
Asia tour.  A history of the Mechanized Infantry Division 
Combat Team during Operation Desert Storm lists combat 
activities encountered during the veteran's tour.

After reviewing the available records, the Board finds that 
the above records corroborate the veteran's report of 
inservice stressors.  Although these records do not 
specifically show that the veteran was present during combat 
related activities, the fact that he was stationed with a 
unit that encountered combat situations strongly suggests 
that he was in fact exposed to combat related stressors.  The 
Court has determined that corroboration of every detail is 
not required.  Suozzi, supra.  In this regard, although it 
would be impossible to determine the veteran's exact location 
during the Gulf War, the historical military records support 
a finding that the veteran was, at a minimum, stationed in an 
area that was close to combat operations.  In other words, 
similar to the facts set forth in Suozzi, the veteran's 
presence with his unit corroborates his statement that he 
experienced combat related situations.  Accordingly, 
resolving reasonable doubt in the favor of the veteran, the 
Board concludes that he was exposed to a verified stressor 
during service.  See Pentecost.

Additional development was accomplished in this case by way 
of obtaining a medical opinion from a board of two 
psychiatrists.  The board of two psychiatrists rendered a 
diagnosis of PTSD.  It was noted that the veteran complained 
of depression, anxiety and irritability which he attributed 
to experiences encountered in service.  He described several 
incidents that he presented as traumatic stressors.  Upon 
close review, it was concluded that the stressors as 
described met the criterion for a traumatic stressor.  

The Board finds that the totality of the evidence including 
the evidence regarding corroboration of an inservice stressor 
and a nexus between an inservice stressor and a diagnosis of 
PTSD is in relative equipoise.  Consequently, with resolution 
of doubt in the veteran's favor, it may be concluded that the 
veteran has met the requirements necessary to establish 
service connection for PTSD.  He has a diagnosis of PTSD, 
inservice stressors have been corroborated and there is a 
medical opinion providing a nexus between the current 
diagnosis and stressors.  Accordingly, the provisions of 
38 C.F.R. § 3.304 have been met and therefore the evidence 
supports the claim of entitlement to service connection for 
PTSD.



ORDER

Entitlement to service connection for PTSD is granted.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

